        Case 1:15-cv-07433-LAP Document 1103 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                      Plaintiff,
                                             No. 15 Civ. 7433 (LAP)
    -against-
                                                       ORDER
    GHISLAINE MAXWELL,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        The Court has reviewed the parties’ letters dated August 10

and August 11, 2020.       (See dkt. nos. 1099-1101.) The Court writes

specifically to address Defendant Ghislaine Maxwell’s request for

a three-week stay of the unsealing process due to the availability

of “critical new information” related both to this action and to

the pending criminal case against her, U.S. v. Maxwell, No. 20 Cr.

330 (AJN).      (See dkt. no. 1100 at 1-2.)1

        Ms. Maxwell’s request is denied.       Given that Ms. Maxwell is

not at liberty to disclose this new information because it is

subject to the protective order in the criminal action, (id. at

1), the Court has no reasonable basis to impose a stay.              And, as

Ms. Maxwell knows, her ipse dixit does not provide compelling


1 Pursuant to the Court’s Order dated August 3, 2020 [dkt. no.
1094], the parties have also submitted to the Court for resolution
various disputes related to (1) methods for streamlining the
unsealing process, and (2) the next set of docket entries to be
reviewed for potential unsealing. The Court will address those
disputes at a later date.
                                      1
     Case 1:15-cv-07433-LAP Document 1103 Filed 08/12/20 Page 2 of 2



grounds for relief.    Should the protective order in the criminal

action be modified to permit disclosure of the relevant information

to the Court, Ms. Maxwell may renew her request for a stay of the

unsealing process.

SO ORDERED.

Dated:    New York, New York
          August 12, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   2
